Citation Nr: 0906913	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected residuals of surgical repair of the 
left thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 11, 1981, to 
July 25, 1981.  The Veteran also had service in the Army 
National Guard from April 1978 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in North Little Rock, Arkansas, which continued a 50 
percent disability rating for residuals of surgical repair of 
the left thumb.  In June 2005, the RO granted a temporary 
evaluation of 100 percent, effective March 10, 2005, based on 
surgical or other treatment necessitating convalescence, with 
an evaluation of 50 percent effective as of May 1, 2005.
 
The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is service-connected for residuals of surgical 
repair of the left (major) thumb, which is currently rated as 
50 percent disabling.  The Veteran and his representative 
contend that his service-connected disability is more severe 
than is reflected by the current 50 percent disability 
rating.

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  On remand, the 
Veteran should be provided with a statement regarding VA's 
duties to notify and assist that complies with directives of 
the Court in Vazquez-Flores.

The Veteran's most recent VA examination evaluating the 
current severity of his service-connected residuals of 
surgery on his left thumb was conducted in July 2004.  In 
March 2005, the Veteran underwent a left carpel tunnel 
release surgery on his left wrist.  A May 2005 VA medical 
record shows that the Veteran reported that his pain had 
improved since the surgery, but that he has little use of his 
hand.  The examiner noted that the Veteran had deficits in 
all areas, which did not seem to be organic in nature.

The Veteran's substantive appeal reflects his assertions that 
his service-connected residuals of surgical repair of the 
left thumb had worsened.  In an October 2008 Written Brief 
Presentation, the Veteran's representative indicated that the 
residuals of surgical repair of the left thumb currently 
warrants a higher disability rating, and that the disability 
was manifested by associated neurological impairment of his 
left wrist.  In order to fulfill the duty to assist, the 
Veteran would be afforded an additional VA examination, to 
include an assessment of any associated neurological 
manifestations of the left wrist, in order to determine the 
precise nature and severity of the service-connected 
residuals of surgical repair of the left thumb.  Assistance 
by VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA) and under 38 U.S.C.A. 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish an increased 
disability rating for his claim, to 
include notice as to the type of evidence 
required to substantiate his claim, and 
VA's respective duties, i.e., that VA 
would attempt to get any additional 
records that he may identify as being 
helpful to his claim.

The notice letter should also include the 
requirements as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores, 22 Vet. App. at 37. 

2.  The RO/AMC shall should make 
arrangements for the Veteran to be 
afforded appropriate VA orthopedic and 
neurological examinations of the left 
thumb, hand, and wrist, to determine the 
current nature and severity of his 
residuals of surgical repair of the left 
thumb, to include secondary disability to 
the left wrist.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, a copy of this Remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The VA orthopedic examiner is requested 
to report the results of range of motion 
testing in degrees.  Any excursion of 
motion accompanied by pain and objective 
evidence of pain is to be identified.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.

The examiner should state whether pain, 
weakness, incoordination, etc. results in 
any ankylosis and if so describe the 
ankylosis in degrees.  The examiner 
should also state whether there is any 
abduction, adduction, inversion or 
eversion deformity associated with any 
ankylosis.

The VA neurological examiner is to assess 
the nature and severity of the Veteran's 
current left wrist disability resulting 
from the service-connected residuals of 
surgical repair of the left thumb, to 
include left arm carpel tunnel syndrome, 
in accordance with the latest AMIE 
worksheet for rating disabilities of the 
nervous system.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, including 
electromyograph (EMG) and nerve 
conduction studies tests.  The examiner 
should comment as to whether the Veteran 
has any other neurological disabilities 
of the left arm which cause symptoms that 
are separate and distinct from those of 
his service-connected disability.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised, 
however,  that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



